DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-4, 6-9, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to filtering personal information before providing relevant inferences to advertisers by deploying a pre-filter onto the user devices. 
Claims 1-4, 6-9, 11-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., a system) and process (i.e., a method). 
 Although claims 1-4, 6-9, 11-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 1 recites transmitting a pre-filter, receiving inferences, transmitting advertisements.
Claim 6 recites transmitting a context, receiving a pre-filter, determining and transmitting inference, transmitting and displaying advertisements.

Claim 16 recite a module configured to transmit a context, to receive a pre-filter, to determine inference, and to transmit the inferences; and a module configured to receive advertisement. 
The limitation of receiving, transmitting, determining and displaying covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a processor and a module, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (transmitting targeted advertisement based on inference). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor and a module for transmitting, receiving, determining and displaying. The claims as a whole merely describe how to generally apply the concept of generating 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0041]-[0047). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-4, 7-9, 12-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-4, 7-9, 12-20, are patent ineligible. Hence, claims 1-4, 6-9, 11-20 are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-4, 6-9, 11-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,636,056 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed obvious variation of each other. 
16/799,395
US 10,636,056 B2
1. A method for targeted advertisement, comprising:
transmitting a pre-filter to the user device, responsive to contextual information from a user device, to determine, using a processor, one or more inferences based on physical browsing information, collected at the user device, in compliance with one or more privacy policies of the user;

receiving the one or more inferences determined by the pre-filter from the user device; and

transmitting one or more targeted advertisements to the user device based on the one or more inferences;
wherein the pre-filter processes private user information that is protected by the one or more 

6. A method for targeted advertisement, comprising:

transmitting a context for a user device to an advertisement provider; 
receiving a pre-filter from an advertisement provider responsive to the transmitted context;

determining one or more inferences using a processor by applying the pre-filter to physical browsing information, collected at the user device, in accordance with one or more privacy policies of a user;

transmitting the one or more inferences to the advertisement provider; and 
displaying one or more targeted advertisements at the user device received in response to the one or more inferences.



11. A system for targeted advertisement, comprising:
a server pre-filter module configured to receive contextual information from a user device, to transmit a pre-filter to the user device, responsive to the contextual information, to determine one or more inferences based on physical browsing information, collected at the user device, in compliance with one or more privacy policies of the user, and to receive the one or more inferences determined by the pre-filter from the user device; and





an advertisement module comprising a processor configured to transmit the one or more targeted advertisements to the user device based on the one or more inferences;
wherein the pre-filter processes private user information that is protected by the one or more privacy policies to determine the one or more inferences (the inferences do not themselves include private user information). 

16. A system for targeted advertisement, comprising:
a client pre-filter module comprising a processor configured to transmit a context for a user device to an advertisement provider, to receive a pre-filter from an advertisement provider responsive to the transmitted context, to determine one or more inferences by applying the pre-filter to collected physical browsing information, collected at the user device, in accordance with one or more privacy policies of a user, and to transmit the one or more inferences to an advertisement provider; and
an advertisement module configured to receive one or more targeted advertisements from the advertisement provider in response to the one or more inferences and to display the one or more targeted advertisements at the user device.
wherein the pre-filter processes private user information that is protected by the one or more privacy policies to determine the one or more inferences (the inferences do not themselves include private user information). 


receiving contextual information from a user device; transmitting a pre-filter to the user device, responsive to the contextual information, to determine one or more inferences based on physical browsing information, collected at the user device, in compliance with one or more privacy policies of the user;

receiving the one or more inferences determined by the pre-filter from the user device; 

determining, using a processor, one or more targeted advertisements based on the one or more inferences; and transmitting the one or more targeted advertisements to the user device;
wherein the one or more inferences comprise analysis outputs based on the browsing information (and do not include the physical browsing information itself)
8. A method for targeted advertisement, comprising: 

transmitting a context for a user device to an advertisement provider; 
receiving a pre-filter from an advertisement provider responsive to the transmitted context;

determining one or more inferences using a processor by applying the pre-filter to collected physical browsing information, collected at the user device, in accordance with one or more privacy policies of a user;

transmitting the one or more inferences to the advertisement provider; 
receiving one or more targeted advertisements from the advertisement provider in response to the one or more inferences; and displaying the one or more targeted advertisements at the user device.
wherein the one or more inferences comprise analysis outputs based on the browsing information (and do not include the physical browsing information itself)


12.  A system for targeted advertisement, comprising: 
a server pre-filter module configured to receive contextual information from a user device, to transmit a pre-filter to the user device, responsive to the contextual information, to determine one or more inferences based on physical browsing information, collected at the user device, in compliance with one or more privacy policies of the user, and to receive the one or more inferences determined by the pre-filter from the user device;

a recommendation module comprising a processor configured to determine one or more targeted advertisements based on the one or more inferences; and
an advertisement module configured to transmit the one or more targeted advertisements to the user device
wherein the one or more inferences comprise analysis outputs based on the browsing information (and do not include the physical browsing information itself)





17. A system for targeted advertisement, comprising: 
a client pre-filter module comprising a processor configured to transmit a context for a user device to an advertisement provider, to receive a pre-filter from an advertisement provider responsive to the transmitted context, to determine one or more inferences by applying the pre-filter to collected physical browsing information, collected at the user device, in accordance with one or more privacy policies of a user, and to transmit the one or more inferences to an advertisement provider; and
an advertisement module configured to receive one or more targeted advertisements from the advertisement provider in response to the one or more inferences and to display the one or more targeted advertisements at the user device;
wherein the one or more inferences comprise analysis outputs based on the browsing information (and do not include the physical browsing information itself)



Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to a judicial exception. However, the claim invention is for enforcing privacy setting of a user device. Applicant’s disclosure, in the background, discloses that the user device can collect physical browsing data. The data includes location that the user visited, user videos, pictures, audio, etc., and provide a wealth of information if used effectively for targeted advertisement. However, physical browsing data is . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688